

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1
FINANCIAL SERVICES AGREEMENT
 
THIS AGREEMENT is executed this 29th day of October, 2010 with an effective date
as of the 29th day of August, 2003.
 
BETWEEN:
 
GEOGLOBAL RESOURCES INC., a body corporate incorporated under the laws of the
State of Delaware, United States and having a registered office at Suite 200,
625 – 4th Avenue SW, Calgary, Alberta, Canada T2P 0K2 (hereinafter referred to
as the “Corporation”),
 
 
 OF THE FIRST PART,
 
 
- and -
 
 
D.I. INVESTMENTS LTD., a body corporate incorporated under the laws of the
Province of Alberta and having its principal office at Suite 200, 625 – 4th
Avenue SW, Calgary, Alberta, Canada T2P 0K2 (hereinafter referred to as the
“Consultant”),
 
 
 OF THE SECOND PART.
 
 
WHEREAS the parties to this Agreement are parties to a certain verbal agreement
(the “Old Verbal Agreement”) effective August 29,2003 (the “Effective Date”)
pursuant to which the Corporation retained the Consultant to provide the
services of Mr. Allan J. Kent (the “Executive”) to act in the capacities of
Executive Vice-President and Chief Financial Officer of the Corporation and a
director of the Corporation in exchange for compensation payable to the
Consultant that includes an annual consulting fee and the reimbursement of
expenses incurred by the Executive;
 
 
AND WHEREAS the Corporation and the Consultant now wish to document the Old
Verbal Agreement between them in writing with this Agreement;
 
 
AND WHEREAS the Corporation and the Consultant agree that this written agreement
superseded and replaced the Old Verbal Agreement during the time (the “Effective
Time”) commencing as of the Effective Date and ending on August 17, 2010  (the
“Termination Date”);
 
 
AND WHEREAS the Corporation and the Consultant confirm this Agreement terminated
effective the “Termination Date;
 
 
NOW THEREFORE in consideration of the above recitals and of the covenants and
agreements of the parties set forth in this Agreement, the parties covenant and
agree as follows:
 
 
1.  
Documenting, Superseding and Replacing Old Verbal Agreement

 
 
1.01                      The parties to this Agreement agree that the terms of
the Old Verbal Agreement are accurately documented herein and that this
Agreement supersedes and replaces the Old Verbal Agreement.
 
 


 
- 1 -

--------------------------------------------------------------------------------

 
 
 
2.  
Provision of the Services of the Executive

 
 
2.01                      The Corporation hereby retains the Consultant to
provide to the Corporation during the Effective Time the services of the
Executive as the Executive Vice-President and Chief Financial Officer of the
Corporation and a director of the Corporation and the Consultant accepts and
agrees to such retainer. In his capacity as Executive-Vice-President and Chief
Financial Officer of the Corporation, the Executive shall perform such duties
and shall have such responsibilities, commensurate with his position and title,
as may be assigned to the Executive from time to time by the President of the
Corporation (the “President”) and by the board of directors of the Corporation
(the “Board) and in particular, but without limiting the generality of the
foregoing, the Executive shall provide to the Corporation those services more
particularly described in Schedule “A” to this Agreement, as same may be amended
in writing from time to time by the Corporation and the Executive (the said
services, as amended from time to time, being hereinafter referred to as the
“Services”). The Executive shall report directly to the President and to the
Board. The Executive shall also act as an officer and/or director and/or manager
of such affiliates of the Corporation and such other corporations, entities and
businesses for which the Services of the Executive are to be provided from time
to time, as directed by the Board (collectively, the “Related Entities”),
commensurate with the Executive’s offices with the Corporation, all without
further compensation other than as provided in this Agreement.
 
 
2.02                      The Consultant represents that the Executive is
capable of competently acting in the capacities of Executive Vice-President and
Chief Financial Officer of the Corporation and a director of the Corporation and
is capable of competently providing the Services and that the duties of such
offices and the Services will be performed by the Executive in a diligent and
professional manner, in accordance with competent, skilled and experienced
practices and in compliance with all applicable laws and regulations. The
Consultant agrees to cause the Executive to faithfully serve and use his
reasonable best efforts to promote the interests of the Corporation and to bring
business opportunities to the Corporation as they arise from time to time. The
Consultant agrees to faithfully account to and to deliver to the Corporation,
and to cause the Executive to faithfully account to and to deliver to the
Corporation, all money, securities and any other things of value to which the
Corporation is entitled that the Consultant or the Executive may from time to
time receive for or on account of the Corporation.
 
 
3.                      Term of Agreement
 
 
3.01                      This Agreement shall continue the engagement of the
Consultant to provide the services of the Executive to the Corporation.  The
initial term of this Agreement (the “Initial Term”) shall be for a period
commencing as of the Effective Date and ending on the Termination Date unless
sooner terminated pursuant to any of the provisions of Articles 7, 8 or 9 of
this Agreement.
 
 
4.                      Consulting Fees and Other Compensation and Benefits
 
 
4.01                      In consideration of the Consultant providing the
Services of the Executive as the Executive Vice-President and Chief Financial
Officer of the Corporation, the Corporation agrees to pay to the Consultant for
each year of the Initial Term and for each Renewal Term of this Agreement
consulting fees in such amount as are set forth in Schedule “A” to this
Agreement, as same may be amended in writing from time to time by the
Corporation and the Consultant (such consulting fees, as amended from time to
time, being hereinafter referred to as the “Consulting Fees”) and to pay such
other compensation and to provide such other benefits as set out herein or
otherwise agreed by the Corporation and the Consultant from time to time.  It is
hereby agreed that the Consulting Fees shall be reviewed annually by the
Corporation and the Consultant for each Renewal Term of this Agreement and that
such annual review shall be completed prior to the commencement of the Renewal
Term to which the annual review applies, failing which the Consulting Fees
payable to the Consultant pursuant to this Agreement, shall be paid at the same
rate then in effect. The Consulting Fees for each year of the term of this
Agreement shall be paid by the Corporation to the Consultant in twelve (12)
equal monthly instalments, in arrears, commencing on the first day of the first
month immediately following the commencement date of any year of the Initial
Term or of any year of any Renewal Term of this Agreement.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
4.02                      It is hereby agreed by the Corporation and the
Consultant that the Consultant shall be provided with an opportunity to earn
bonuses and/or other remuneration payable by the Corporation from time to time.
 
 
4.03                      If at any time and from time to time, as additional or
partial consideration for acting as the Executive Vice-President and Chief
Financial Officer or a director of the Corporation or as additional or partial
consideration for the provision of the Services, the Consultant becomes entitled
to acquire shares of the common stock of the Corporation (the “Stock Options”),
the Consultant agrees to transfer directly to the Executive any and all such
Stock Options, whether or not such Stock Options are then vested, as additional
compensation for the Executive payable by the Consultant in the year of such
transfer and the Consultant shall do so immediately upon receipt by the
Consultant of Stock Options from the Corporation. For ease of administration, if
permissible under applicable security laws and other regulatory requirements,
the Consultant may direct any such Stock Options granted by the Corporation to
the Consultant to be recorded or registered directly in the name of the
Executive.
 
 
4.04                      The Corporation and the Consultant agree that the
Executive shall be entitled to take such number of weeks’ vacation in each
calendar year as is set forth in Schedule “A” to this Agreement, as same may be
amended in writing from time to time by the Corporation and the Consultant. Such
vacation shall be deemed to be paid vacation and shall not reduce or negatively
impact any compensation otherwise payable to the Consultant pursuant to this
Agreement. For the purpose of calculating accrued but unused vacation time owed
upon termination of this Agreement, vacation shall be deemed to accrue rateably
over the course of the calendar year based on the number of days during the year
during which this Agreement remained in full force and effect until termination
and unused vacation time shall not carry over to the next year.
 
 
4.05                      If at any time and from time to time, as additional or
partial consideration for acting as the Executive Vice-President and Chief
Financial Officer or a director of the Corporation or as additional or partial
consideration for the provision of the Services, the Consultant becomes entitled
to participate in any employee benefit program(s) of the Corporation offered
from time to time by the Corporation to its executive officers, the Consultant
agrees to immediately transfer directly to the Executive any and all benefits
derived from participation in such employee benefit program(s) as additional
compensation for the Executive payable by the Consultant. The foregoing shall
not be construed to require the Corporation to establish such plans or to
prevent the modification or termination of such plans once established, and no
such action or failure thereof shall affect this Agreement.
 
 


 
 
5.                      Reimbursement of Expenses
 
 
5.01                      The Corporation agrees to reimburse the Consultant at
cost for all business expenses incurred by the Consultant and by the Executive
in acting as the Executive Vice-President and Chief Financial Officer and a
director of the Corporation and in providing the Services to the Corporation
pursuant to this Agreement, including, without limitation, travel, hotel, meals,
entertainment and all other reasonable out-of-pocket expenses actually and
properly incurred by it and by the Executive in connection with the duties of
such offices and the provision of the Services pursuant to this Agreement. All
claims for reimbursement by the Consultant shall be supported by receipts or
appropriate statements covering such claims.
 
 
5.02                      The Corporation agrees to pay for or reimburse the
Consultant for medical insurance costs for the Executive and his family in view
of the required travel and international venues from which the Executive will be
required to provide the Services, in part, pursuant to this Agreement.
 
5.03                      In light of the fact the business operations of the
Corporation are in India and the Corporation requires the attendance of the
Executive to be in India to maintain and develop relationships, the Corporation
agrees to pay for one trip to India and accommodations in India for the
Executive’s spouse.

 
- 3 -

--------------------------------------------------------------------------------

 

 
6.                      Invoicing and Payment
 
 
6.01                      Unless otherwise agreed in writing by the Corporation
and the Consultant from time to time, the Consultant shall invoice the
Corporation on or before the fifteenth (15) day of each calendar month for the
Consulting Fees payable by the Corporation for the prior calendar month,
together with any additional expenses for which the Consultant is entitled to
reimbursement and which are paid by it and by the Executive during the prior
calendar month, together with any applicable goods and services or similar taxes
in respect of such Consulting Fees and disbursements.
 
 
6.02                      Each invoice issued pursuant to section 6.01 above
shall be sent to the address of the Corporation set forth in Schedule “A” and to
the attention of the person set forth in Schedule “A”, if any, as same may be
amended in writing from time to time by the Corporation.
 
 
6.03                      The Corporation agrees to pay each invoice issued by
the Consultant to the Corporation pursuant to section 6.01 of this Agreement by
the end of the month during which such invoice is received (or by the end of the
following month if any such invoice is not received within the fifteen (15) day
period to which reference is made in section 6.01 above) unless the Corporation
disputes, in good faith, the amount of any such invoice, in which case the
parties to this Agreement shall seek to resolve the matter as soon as possible.
The Consultant covenants and agrees not to assign to any third party any monies
due to the Consultant pursuant to this Agreement.
 
 
6.04                      No deductions or withholdings shall be taken by the
Corporation from any sum paid to the Consultant pursuant to the Agreement unless
the Corporation becomes liable under applicable law to make any deduction or
withholding, in which case the Corporation shall advise the Consultant
accordingly and the parties shall co-operate in an effort to eliminate or
minimize the effect of any such deduction or withholding.
 
 
7.                      Termination
 
 
7.01                      In this Article 7, the following terms shall have the
following meanings:
 
 
“Cause” shall mean any reason which would entitle the Corporation to terminate
the Consultant’s engagement or an employer to terminate an employee’s employment
without notice or payment in lieu of notice at common law, or under the
provisions of any other applicable law or regulation, and includes, without
limiting the generality of the foregoing, any of the following:
 
 
(i)  
fraud, misappropriation of the Corporation’s property or funds, embezzlement,
malfeasance, misfeasance or nonfeasance in office which is wilfully or grossly
negligent on the part of the Consultant or the Executive, including, without
limitation, any intentional misrepresentation of any financial or operating
results of the Corporation or any of its Related Entities;

 
 
(ii)  
the Consultant or the Executive engaging in or committing any criminal offence,
including, without limitation, any crime involving fraud, misappropriation of
property or funds of the Corporation or any of its Related Entities,
embezzlement, malfeasance or nonfeasance in office;

 
 
(iii)  
the Consultant or the Executive engaging in any activity that is harmful
(including, without limitation, alcoholic or other self-induced affliction), in
a material respect, to the Corporation or any of its Related Entities, as
determined by the Board in its sole discretion, including without limitation,
conduct which reflects adversely upon, or making any remarks disparaging of the
Corporation or any of its Related Entities, or their respective officers,
employees, managers, directors, stockholders or holders of a membership
interest, or any wilful act that is likely to injure the reputation, business or
a business relationship of the Corporation or any of its Related Entities,
including without limitation, sexual harassment;

 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
(iv)  
the Consultant’s or the Executive’s significant violation of any statutory or
common law duty of loyalty to the Corporation or any of its Related Entities;

 
 
(v)  
the Consultant’s or the Executive’s material breach of any of their obligations
under this Agreement or of a material policy or code of conduct of the
Corporation or any of its Related Entities (including, without limitation,
disclosure or misuse of any confidential or competitively sensitive information
or trade secrets of the Corporation or any of its Related Entities);

 
 
(vi)  
the Consultant’s or the Executive’s refusal or failure to carry out reasonable
directives or instructions of the Board that are consistent with the scope and
nature of their duties and responsibilities set forth in this Agreement; or

 
 
(vii)  
the wilful allowance by the Consultant or the Executive of the Consultant’s or
the Executive’s duty to the Corporation or any of its Related Entities and the
Consultant’s or the Executive’s personal interests to come into conflict in any
material way; and

 
 
“Good Reason” shall mean any of the following:
 
 
(i)  
the breach by the Corporation of any obligation to the Consultant or to the
Executive pursuant to this Agreement where such breach is not cured by the
Corporation within ten (10) days after receipt from the Consultant or the
Executive of written notice specifying such breach;

 
 
(ii)  
the failure to continue the Executive in his position as the Executive
Vice-President and Chief Financial Officer and a director of the Corporation,
the removal of the Executive from any of such positions with the Corporation or
the material diminution of the Executive’s duties and responsibilities with the
Corporation other than for Cause; or

 
 
(iii)  
the failure of the Corporation to obtain agreement from a successor to assume
and agree to perform this Agreement or if the Corporation or substantially all
of the assets of the Corporation are sold or if the Corporation is a party to a
merger, amalgamation or any other arrangement and following any such event the
Executive is not provided with a comparable position, duties, compensation and
benefits as are provided pursuant to this Agreement.

 
 
7.02 If the Corporation terminates this Agreement other than for Cause or if the
Consultant or the Executive resigns for Good Reason, as applicable, the
Corporation shall, within ten (10) days of any such termination of employment or
resignation, pay to the Consultant all unpaid Consulting Fees accrued to the
date of termination, together with one year’s Consulting Fees at the rate in
effect as at the date of such termination or resignation.
 
 
7.03 If this Agreement is terminated by the Corporation for Cause or if the
Consultant or the Employee resigns without Good Reason, all obligations to the
Consultant and to the Executive under this Agreement shall terminate immediately
upon the date of such termination or resignation and the Consultant shall only
be entitled to be paid by the Corporation all unpaid Consulting Fees to the date
of such termination or resignation.
 

 
- 5 -

--------------------------------------------------------------------------------

 

 
8.                      Death or Permanent Disability of the Executive and Key
Man Insurance
 
 
8.01                      If the Executive dies at any time during which this
Agreement is in full force and effect, this Agreement shall be deemed to be
automatically terminated upon the Corporation (i) paying to the Consultant all
unpaid Consulting Fees, bonuses and any other unpaid remuneration or
compensation accrued to the date of the Executive’s death, and (ii) reimbursing
the Consultant for all unpaid reimbursable expenses incurred by the Executive to
the date of the Executive’s death.
 
 
8.02                      For the purposes of this section 8.02, the term
“Disability” shall mean the inability of the Executive to perform his duties and
to provide the Services to the Corporation for ninety (90) consecutive days, or
for a period aggregating ninety (90) days in any period of twelve (12) months,
as a result of physical or mental impairment, illness or injury, all as
determined by a physician qualified to make such determination as selected by
the Board. In the event of the Disability of the Executive at any time during
which this Agreement is in full force and effect, this Agreement may be
immediately terminated by the Corporation at its sole discretion upon written
notice to the Consultant and upon the Corporation (i) paying to the Consultant
all unpaid Consulting Fees, bonuses and any other unpaid remuneration or
compensation accrued to the date of termination; and (ii) reimbursing the
Consultant for all unpaid reimbursable expenses incurred by the Executive to the
date of termination.
 
 
8.03                      Each of the Corporation and any of its Related
Entities shall have the right to take out, pay for and maintain in its name life
and disability insurance on the Executive in such amounts as may be determined
by the Board of the Corporation or by the board of any of its Related Entities
from time to time, as applicable, for the sole benefit of the Corporation and/or
any of its Related Entities, as applicable. Upon reasonable advance written
notice to the Consultant, the Consultant shall cause the Executive to submit to
such physical examinations at the expense of the Corporation and/or its Related
Entities, as applicable, and to supply such information and sign such documents
and otherwise fully co-operate with the Corporation and/or its Related Entities,
as applicable, in order for such insurance to be obtained at the best rate(s)
available in the circumstances.
 
 
9.                      Termination of this Agreement by the Corporation and
Obligations on Termination
 
 
9.01                      Notwithstanding any other term or provision of this
Agreement dealing with the termination of this Agreement, if any of the
following circumstances exists, the Corporation shall have the right, at its
sole discretion, on written notice to the Consultant, to immediately terminate
this Agreement as of the date specified in such notice:
 
 
 
a)
if the Consultant or the Executive breaches any provision(s) of this Agreement
and fails to commence remedying such breach(es) to the reasonable satisfaction
of the Corporation within ten (10) days following receipt of written notice from
the Corporation to the Consultant specifying such breach(es) and fails to
continue remedying such breach(es) diligently thereafter; or

 
 
 
b)
if the Consultant or the Executive is or becomes bankrupt or insolvent or is
placed in receivership or if bankruptcy or receivership proceedings are
instituted against the Consultant or the Executive, or if the Consultant or the
Executive makes an assignment for the benefit of Creditors, commits or suffers
any act of bankruptcy or insolvency, seeks debtor relief protection under
applicable legislation (including, without limitation, the Bankruptcy and
Insolvency Act of Canada and the Companies’ Creditors Arrangement Act of Canada,
as applicable), permits any judgment to be registered against it which is
enforced against the Corporation, is unable to pay its debts as they fall due in
the ordinary course of business or does not have sufficient assets to satisfy
its cumulative liabilities in full.

 
 
9.02                      Upon any termination of this Agreement, the Consultant
shall immediately deliver to the Corporation, or cause the Executive to
immediately deliver to the Corporation, all books, documents, effects, money,
securities and all other data and property of the Corporation then in the
possession, control or custody of the Consultant or the Executive, and the
Consultant shall cause the Executive to immediately discontinue the provision of
the Services. The Corporation shall be obligated to pay the Consultant all
unpaid Consulting Fees, bonuses and any other unpaid remuneration or
compensation to the date of termination and to reimburse the Consultant for all
unpaid reimbursable expenses incurred by the Executive to the date of
termination.
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
10.           Confidentiality and Ownership of Information
 
 
10.01                      The Consultant agrees to maintain in strict
confidence, and agrees to ensure that the Executive maintains in strict
confidence, all confidential and proprietary information, including, without
limitation, all financial, business planning, technical and other information
and all other knowledge, know-how, computer programs and models, documents and
materials respecting the business and affairs, properties, prospects, business
relationships and contracts of the Corporation and its Related Entities
(collectively, the “Confidential Information”), notwithstanding that such
Confidential Information may also be in the public domain in whole or in part.
Such Confidential Information shall, for all purposes, be held by the Consultant
and the Executive in a fiduciary capacity and solely for the benefit of the
Corporation and its Related Entities and in compliance with all applicable laws
and policies of the Corporation and its Related Entities relating thereto. The
Consultant agrees that the Consultant will not, and will ensure that the
Executive does not, either during the term of this Agreement or at any time
thereafter, use for its own purpose or disclose, divulge or communicate orally,
in writing or otherwise to any person or persons any Confidential Information.
In the event that the Consultant or the Executive is required to disclose any
Confidential Information by court order or decree in compliance with the rules
or regulations of any government or governmental agency having or purporting to
have jurisdiction, the Consultant or the Executive shall provide the Corporation
or any of its Related Entities, as applicable, with prompt notice of such
required disclosure so that an appropriate protective order may be sought by, or
a waiver may be obtained from, the Corporation or any of its Related Entities,
as applicable. If, in the absence of a protective order or waiver, the
Consultant or the Executive is advised by counsel that disclosure is required in
order to comply with any court order or decree as aforesaid, such disclosure
shall be permitted without any liability under this Agreement.
 
 
10.02                      All reports, summaries, evaluations, memoranda,
notes, records, papers and other documents, information and data acquired,
compiled, generated, developed or prepared by the Executive pursuant to the
Agreement or arising from the performance of the Consultant’s or the Executive’s
obligations pursuant to this Agreement, together with all documents, information
and data disclosed to the Consultant or the Executive in order to enable or
permit the Executive to perform the Services, shall be owned by the Corporation
and its Related Entities, as applicable, and shall not be used, copied,
published, patented, copyrighted or disclosed by the Consultant or the Executive
without the prior written consent of the Corporation. Nothing in the Agreement
or in the performance of the Services pursuant to the Agreement shall confer
upon the Consultant or the Executive any right of use, title or interest in the
aforesaid documents, information and data. Unless otherwise requested by the
Corporation upon termination of this Agreement, the Consultant shall deliver, or
cause the Executive to deliver, all originals and copies of the aforesaid
documents, information and data to the Corporation upon the termination of this
Agreement. Title to all software, modifications, enhancements and data shall
remain exclusively with the Corporation and its Related Entities or their
licensors, as applicable, and neither the Consultant nor the Executive shall
copy, duplicate or remove from any systems of the Corporation or any of its
Related Entities the said software, modifications, enhancements or data other
than for the purpose of providing the Services.
 
 
10.03                      Whenever any invention or discovery, including
discoveries of potential hydrocarbons, is made or conceived by the Consultant or
the Executive in the course or, or in connection with, or as a direct result of
the performance of the Consultant’s or the Executive’s obligations pursuant to
this Agreement, the Consultant shall furnish, and shall cause the Executive to
furnish, the Corporation with complete information with respect thereto and the
Corporation shall have the sole right and authority to pursue and exploit such
invention or discovery and determine the disposition of all rights and title to
such assets, including all rights under any patent application or patent that
may result. The Consultant will, and will cause the Executive to, at the
Corporation’s expense, execute such documents and do all such further things as
may be necessary or proper to enable title to any such invention or discovery to
be vested in the proper owner thereof as determined by the Corporation.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
10.04                      The Consultant agrees that any reports, summaries,
evaluations, memoranda, notes, records, papers and other documents, information
and data provided to the Consultant or the Executive by the Corporation where
such documents, information and data is the property of a third party is to be
maintained in confidence for the third party. Further, the Consultant undertakes
that if the Corporation requests the Consultant or the Executive to sign a
statement to the effect, including, if applicable, an agreement to abide by the
terms of any confidentiality or like agreement entered into by the Corporation
and any third party, the Consultant or the Executive will do so.
 
 
10.05                      The Consultant agrees that without the prior written
approval of the Corporation, the Consultant will not communicate with any news
media, and will cause the Executive not to communicate with any news media,
regarding any Services provided pursuant to this Agreement, nor shall the
Consultant include any reference to the Corporation in any advertisement for the
Consultant’s or the Executive’s services.
 
 
10.06                      The Consultant agrees that in providing the Executive
to perform the Services, the Consultant will not infringe any patent, copyright,
trademark, trade name or trade secret or other proprietary or contractual right
of any third party or restriction on use imposed by any third party.
 
 
10.07                      The Consultant acknowledges and agrees, and
represents that it has consulted with the Executive who acknowledges and agrees,
that if the Consultant or the Executive breaches any of the provisions of this
Article 10, the Corporation and its Related Entities may sustain irreparable
harm and, therefore, in addition to any other remedies which the Corporation may
have under this Agreement or otherwise, the Corporation or any of its Related
Entities shall be entitled to an injunction from any court of competent
jurisdiction restraining the Consultant and Executive from committing or
continuing any breach of any provision of this Article 10. The Consultant
acknowledges, and represents that it has consulted with the Executive who
acknowledges, that damages at law would not be an adequate remedy for violation
of this Article 10 and the Consultant and the Executive therefore agree that the
provisions of this Article 10 may be specifically enforced against the
Consultant or the Executive in any court of competent jurisdiction. Nothing
herein shall be construed as prohibiting the Corporation or any of its Related
Entities from pursuing any other remedies available for such breach or
threatened breach, including the recovery of damages from the Consultant or the
Executive.
 
 
11.                      Conflict of Interest, Non-Compete and Non-Solicitation
 
 
11.01                      The Consultant shall conduct at all times, and shall
ensure that the Executive conducts at all times, all activities pursuant to or
associated with this Agreement with the highest ethical standards. The
Consultant agrees to take all steps, and to ensure that the Executive takes all
steps, to ensure avoidance of all conflicts of interest between their individual
interests and the interests of the Corporation and its Related Entities in the
provision of the Services pursuant to this Agreement.
 
 
11.02                      The Consultant hereby declares that the Consultant
and/or the Executive may have existing consulting arrangements with third
parties and other outside interests and that such arrangements and other
interests are not in conflict with their obligations under this Agreement and
the best interests of the Corporation.
 
 
11.03                      The Consultant agrees that neither the Consultant nor
the Executive shall, without the prior written consent of the Corporation,
compete directly or indirectly with the Corporation or any of its Related
Entities with respect to any acquisition, exploration or development of any
crude oil, natural gas or related hydrocarbon interests within the restricted
area named in Schedule “A” to this Agreement, as same may be amended in writing
from time to time by the Corporation and the Consultant (the said restricted
area, as amended from time to time, being hereinafter referred to as the
“Restricted Area”) throughout the continuance of this Agreement and for a period
of one (1) year following the date of termination of this Agreement.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
11.04                      The Consultant agrees that neither the Consultant nor
the Executive shall, without the prior written consent of the Corporation,
throughout the continuance of this Agreement and for a period of the lesser of
one (1) year following the date of termination of this Agreement or the period
of time the Executive’s existing options held as of the date of this Agreement
granted under the Corporation’s 1998 Stock Incentive Plan remain exercisable
during such post employment period.:
 
 
 
a)
solicit, raid, entice, encourage or induce, directly or indirectly, any person
who is an employee or consultant of the Corporation or any of its Related
Entities to become an employee or consultant of a person, corporation or other
entity in which the Consultant or the Executive has any interest as a
shareholder, director, officer, employee, consultant or agent; or

 
 
 
b)
engage or participate in, make any financial investment in or become employed by
or act as a consultant to or render advisory or other services to any person,
corporation or other entity in connection with any business activity that
derives or will derive more than 5% of its revenue or projected revenue from the
acquisition, exploration or development of any crude oil, natural gas or related
hydrocarbon interests within the Restricted Area. Nothing herein contained,
however, shall restrict or otherwise preclude the Consultant or the Executive
from owning, participating in or overseeing investments where such investments
represent no more than 3% of the voting securities in any corporation whose
stock is listed on a national securities exchange or actively traded in an
over-the-counter market if the Consultant or the Executive do not actively
operate or manage, or participate actively in the operation or management of,
the business in which either is an investor so long as such business derives or
is projected to derive no more than 5% of its revenue or projected revenue from
the acquisition, exploration or development of any crude oil, natural gas or
related hydrocarbon interests within the Restricted Area.

 
 
11.05                      The Consultant acknowledges and agrees, and
represents to the Corporation that it has consulted with the Executive who
acknowledges and agrees, that the restrictions and obligations imposed on the
Consultant and the Executive pursuant to this Article 11 are, in light of the
circumstances, fair and reasonable as to type, scope and period of time, and are
reasonably required for the protection of the Corporation and its Related
Entities and the goodwill associated with the business of the Corporation and
its Related Entities. However, it is the intent of the Corporation, the
Consultant and the Executive that this Agreement be enforceable and restrict the
Consultant’s and the Executive’s activities only to the extent permitted by
applicable law. Therefore, if any provision of this Article 11 shall be
construed to be illegal, invalid or unenforceable by a court or tribunal of
competent jurisdiction, said illegal, invalid or unenforceable provision shall
be deemed to be amended and shall be construed by the court or tribunal to have
the broadest type, scope and duration permissible under applicable law and if no
validating construction is possible, shall be severable from the rest of the
Agreement, and the validity, legality or enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.
 
 
11.06                      The Consultant acknowledges and agrees, and
represents to the Corporation that it has consulted with the Executive who
acknowledges and agrees, that the restrictions imposed on the Consultant and the
Executive pursuant to Articles 10 and 11 of this Agreement, and the rights and
remedies conferred on the Corporation by this Agreement, (i) are reasonable in
time and territory; (ii) are designated to reasonably protect the Confidential
Information of the Corporation and its Related Entities; (iii) are designed to
eliminate competition which would be unfair to the Corporation and its Related
Entities; (iv) would not operate as a bar to the Consultant’s or the Executive’s
means of support; (v) are fully required to protect the legitimate interests of
the Corporation and its Related Entities; and (vi) do not confer a benefit on
the Corporation or its Related Entities disproportionate to the detriment to the
Consultant or the Executive or the benefits otherwise afforded to them pursuant
to this Agreement.
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
12.                      Compliance with Laws
 
 
12.01                      The Consultant shall do the following, and shall
ensure that the Executive does the following:
 
 
 
a)
comply with the provisions of all laws and regulations that are applicable to
the performance of their obligations under this Agreement and that are either in
force as of the date of execution of this Agreement or come into force at any
time throughout the term of this Agreement;

 
 
 
b)
at their own expense, procure all permits, licenses and certificates as may be
required to lawfully perform their obligations under this Agreement; and

 
 
 
c)
pay when due, all taxes, rates, duties, assessments and fees that may be levied,
raised, charged or assessed against or on the Consultant or the Executive as a
consequence of carrying out their obligations under this Agreement.

 
 
13.                      Indemnities and Indemnification Procedure
 
 
13.01                      The Corporation shall indemnify the Consultant and
the Executive and save each of them harmless from and against any and all
claims, demands or actions arising from the performance of the Consultant’s or
the Executive’s obligations pursuant to this Agreement and do so to the same
extent that the Corporation would indemnify and hold harmless its employees.
 
 
13.02                      If the Corporation, the Consultant or the Executive
is served with any civil, criminal, administrative or investigative claim,
demand, suit, action or proceeding (any of which in this section 13.02 is
referred to as a “Claim”) in respect of any matter with respect to which the
Consultant or Executive is entitled to indemnification pursuant to this
Agreement (including, without limitation, pursuant to section 13.01 above), the
party so served shall immediately notify the other parties in writing. The
Corporation, the Consultant and the Executive shall co-operate in all reasonable
respects with each of the others and their respective legal counsels in the
investigation, trial and defense of such Claim and any appeal arising therefrom.
 
 
14.                      Notices
 
 
14.01                      All notices, communications and other documents
required or permitted to be served under the Agreement shall be in writing and
may be given to or served on a party to the Agreement by personal delivery, by
courier delivery or by regular mail addressed to the recipient at the address
set forth in Schedule “A” to this Agreement or by facsimile sent to the
facsimile number of the party set forth in Schedule “A” to this Agreement. In
the event that either party wishes to change either its address or facsimile
number pursuant to this section 14.01, such party may do so by service of a
notice advising the other party of such change in accordance with the provisions
of this section 14.01.
 
 
14.02                      Any notice, communication, invoice or other document
served on a party as provided herein shall, in the case of personal delivery,
delivery by courier or delivery by facsimile prior to the close of business on a
business day, be deemed to have been received on the day of delivery or on the
day sent if sent by facsimile with written confirmation of receipt obtained by
the sender, or if not a business day or after the close of business on a
business day, on the business day next following the day of delivery or
confirmed receipt, as applicable. In the event of a postal dispute or threat of
a postal dispute, all notices, communications, invoices and other documents
required or permitted to be served under this Agreement shall be delivered
personally or by courier or facsimile only.
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
15.                      Force Majeure
 
 
15.01                      If any of the Corporation, the Consultant or the
Executive is prevented by any event of force majeure from fulfilling any
obligation under this Agreement, such obligation, insofar only as such
obligation is affected by the event of force majeure, shall be suspended while
the event of force majeure continues to prevent the performance of such
obligation and for such time thereafter as the party to this Agreement or the
Executive under disability may reasonably require to commence to fulfil such
obligation. A party to this Agreement or the Executive prevented from fulfilling
any obligation by an event of force majeure shall promptly give the others
notice of the event of force majeure and the affected obligations, including
reasonably full particulars in respect thereof. The party to this Agreement or
the Executive claiming suspension of an obligation by reason of an event of
force majeure shall promptly remedy the cause and effect of the applicable event
of force majeure, insofar as it is reasonably able to do so, and such party or
the Executive shall promptly give the others notice when the event of force
majeure ceases to prevent the performance of the applicable obligation.
 
 
16.                      Assignment of the Agreement
 
 
16.01                      The Consultant acknowledges and agrees that this
Agreement is a contract for the personal services of the Executive, that the
obligations under this Agreement are to be fulfilled by the Consultant and the
Executive personally and that this Agreement shall not be assigned or
subcontracted by the Consultant to any other entity(ies) or person(s) without
the prior written consent of the Corporation, which consent may be arbitrarily
withheld. This Agreement may not be assigned by the Corporation without the
prior written consent of the Consultant, which consent may not be unreasonably
withheld.
 
 
17.                      Resolution of Disputes
 
 
17.01                      Any controversy or claim arising out of or related to
this Agreement or any breach of any provision of this Agreement, shall be
promptly settled by the award of a single arbitrator appointed by the parties
and judgement upon the award rendered may be entered in any court having
jurisdiction. It is expressly understood that the arbitrator shall have the
authority to grant legal and equitable relief, including both temporary
restraints and preliminary injunctive relief, to the same extent as could a
court of competent jurisdiction, and that the arbitrator is empowered to order
either side to fully co-operate in promptly resolving any controversies or
claims under this Agreement. In the event that the parties hereto cannot agree
on the appointment or an arbitrator, either party may apply to a judge of the
Court of Queen’s Bench of the Province of Alberta for the appointment of an
arbitrator. Any arbitration proceeding commenced under this Agreement shall be
conducted in Calgary, Alberta, Canada.
 
 
18.                      General Provisions
 
 
18.01                      Time shall be deemed to be of the essence of this
Agreement.
 
 
18.02                      This Agreement sets forth the entire understanding of
the parties with respect to the subject matter of this Agreement and there are
no other terms, conditions, obligations, representations, warranties or other
agreements between the parties with respect to the subject matter of this
Agreement, whether written or oral, other than those set forth in this
Agreement. This Agreement supersedes all prior agreements, negotiations and
discussions, whether written or oral, regarding the subject matter of the
Agreement, including, without limitation, the Old Verbal Agreement.
 
 
18.03                      Except as otherwise provided in this Agreement, no
amendment or variation of the provisions of this Agreement shall be binding on a
party unless and until it is evidenced in writing signed by both parties.
 
 
18.04                      If any term or provision of this Agreement is found
by a court of competent jurisdiction to be invalid, illegal, contrary to law or
unenforceable, such term or provision shall be deemed to be severed from this
Agreement and shall not affect the validity of any other term or provision of
this Agreement.
 
 
18.05                      This Agreement shall be interpreted and construed in
accordance with the laws in force in the Province of Alberta and of Canada
applicable therein and the parties attorn to the jurisdiction of the Alberta
Courts with respect thereto. All proceedings for the enforcement of this
Agreement or with respect to this Agreement shall be commenced in Calgary,
Alberta.
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
18.06                      No failure on the part of either party to enforce
compliance with any term or provision of this Agreement shall be taken as a
waiver of any of the terms or provisions of this Agreement, it being understood
that any term or provision of this Agreement may only be waived by express
waiver in writing signed by the parties. Any waiver so given shall extend only
to the particular breach so waived and shall not affect the validity of any
other or future breach. No exercise or waiver, in whole or in part, of any right
or remedy for which provision is made in this Agreement shall constitute a
waiver of any prior, concurrent or subsequent right or remedy for which
provision is made in this Agreement.
 
 
18.07                      All references to sums of money in the Agreement
shall be deemed to be references to United States currency, unless expressly
indicated otherwise.
 
 
18.08                      The headings of this Agreement (including the
Schedule hereto) are inserted for convenience of reference only and shall not be
used in construing or interpreting any provision of this Agreement.
 
 
18.09                      Each party represents that it has full power and
authority to execute this Agreement and that the terms, conditions and
provisions of this Agreement are fully enforceable against it.
 
 
18.10                      This Agreement shall enure to the benefit of and
shall be binding upon the permitted successors and assigns of the parties
hereto.
 
 
18.11                      Notwithstanding any other term or provision of this
Agreement, whether express or implied, the provisions of Articles 1, 4, 5, 6, 7,
8, 9, 10, 11, 12, 13, 14, 15, 16, 17 and 18 (including, without limitation, this
section 18.11), and all obligations of the parties and of the Executive
hereunder, shall survive the termination of this Agreement.
 
 
18.12                      The parties to this Agreement acknowledge and agree
that Schedule “A” to this Agreement forms part of this Agreement and all
references to the word “Agreement” in the main body of this Agreement or in
Schedule “A” shall be deemed to be references to the main body of this
Agreement, together with Schedule “A”, as same may be amended in writing from
time to time.  In the event of a conflict between this Agreement and any term or
provision of Schedule “A”, the following shall prevail in the order indicated:
 
 
First              any term or provision of the main body of this Agreement
 
 
Second                                                                                                any
term or provision of Schedule “A”.
 
 
IN WITNESS WHEREOF the parties have executed this Agreement October 29, 2010.
 
GEOGLOBAL RESOURCES INC.
 
D.I. INVESTMENTS LTD.
     
per /s/ Paul B. Miller
 
per  /s/ Allan J. Kent
       Paul B. Miller
 
       Allan J. Kent, President
     
per  /s/ David D. Conklin
   
       David D. Conklin, Director
 
 
   

 


 

 
- 12 -

--------------------------------------------------------------------------------

 

THIS IS SCHEDULE “A” TO THAT CERTAIN FINANCIAL SERVICES AGREEMENT (the
“Agreement”) MADE AS OF THE 29th DAY OF AUGUST, 2003 BETWEEN GEOGLOBAL RESOURCES
INC. (the “Corporation”) AND D.I. INVESTMENTS LTD. (the “Consultant”)

 


 
 
1.  
Description of “Services” to be Provided by the Consultant

 
 
The Consultant will cause Allan J. Kent (the “Executive”) to continue as the
Executive Vice-President and Chief Financial Officer of the Corporation (the
“CFO”) and to stand for election as a director of the Corporation from time to
time. He will report to the Board of Directors of the Corporation (the “Board”)
and the President (the “President”) and Chief Executive Officer (“CEO”) of the
Corporation and will maintain open communication with the Chair of the Board,
the President and the CEO. He will also act as an officer and/or director and/or
manager of such affiliates of the Corporation and such other corporations,
entities and businesses for which the Services are to be provided from time to
time, as directed by the Board (collectively, the “Related Entities”),
commensurate with the Executive’s offices with the Corporation. He will be a
“full time” Executive dedicated to the Corporation, subject to the terms and
conditions of the Agreement.
 
 
§  
the primary responsibilities of the Executive Vice-President and CFO will
include:

 
 
i)  
planning, developing, directing, controlling, reviewing and overseeing the
accounting, financial, reporting and budgeting functions of the Corporation and
its Related Entities;

 
 
ii)  
working with the Board and the Chief Executive Officer of the Corporation (the
“CEO”) in fulfilling the Board’s oversight responsibilities for the financial
reporting process, the system of internal control over financial reporting, the
audit process and the Corporation’s process for monitoring compliance with laws
and regulations regarding financial, accounting and reporting matters and the
Corporation’s Code of Business Ethics;

 
 
iii)  
arranging financings for the Corporation in co-ordination with the CEO and
overseeing the completion of such financings of the Corporation;

 
 
iv)  
overseeing the management of the head office of the Corporation and all
administrative matters, including, without limitation, the administration of
those responsibilities described in (i) and (ii) above;

 
 
v)  
overseeing all tax planning by the Corporation and its Related Entities and
ensuring tax compliance by the Corporation and its Related Entities;

 
 
vi)  
investing the funds of the Corporation and its Related Entities from time to
time, subject to such directions as may be set by the Board from time to time;

 
 
vii)  
developing annual capital commitment and expenditure budgets in coordination
with the CEO for approval by the Board; and

 
 
viii)  
developing annual operating forecasts of revenue, expenditures, operational
results and financial performance in coordination with the CEO. These forecasts
will serve as operating and financial guidelines and do not require Board
approval except for those components specifically utilized in setting objectives
for compensation purposes.

 
 
 
 

--------------------------------------------------------------------------------

 
 
§  
the primary responsibilities of the Executive Vice-President and CFO will be
achieved through numerous activities, including the following:

 
 
a)  
reviewing significant accounting and reporting issues and assessing their impact
on the financial statements of the Corporation;

 
 
b)  
reviewing with management and with the external auditors the results of any
audit and any issues arising in connection therewith;

 
 
c)  
reviewing all reports and regulatory filings prior to release for accuracy and
completeness;

 
 
d)  
reviewing with management and the external auditors all matters required to be
communicated to the Audit Committee of the Corporation;

 
 
e)  
considering the effectiveness of the Corporation’s internal control over annual
and interim financial reporting, including information technology security and
control;

 
 
f)  
understanding the scope of the external auditors’ review of internal controls
over financial reporting, and obtaining reports on significant findings and
recommendations, together with management’s response;

 
 
g)  
reviewing the external auditors’ proposed audit scope and approach;

 
 
h)  
reviewing the effectiveness of the system for monitoring compliance with laws
and regulations and the results of management’s investigation and follow-up of
any instances of non-compliance;

 
 
i)  
reviewing the findings of any examination of the financial records of the
Corporation or any of its Related Entities by any regulatory agency;

 
 
j)  
reviewing the process for communicating the Corporation’s Code of Business
Ethics to the Corporation’s personnel and for monitoring compliance therewith;

 
 
k)  
obtaining regular updates from management and company legal counsel regarding
compliance matters;

 
 
l)  
regularly reporting to the Board about Audit Committee activities, issues and
related communications;

 
 
m)  
incorporating in all actions honest and ethical conduct, including ethical
handling of actual or apparent conflicts of interest and full, fair, accurate
and timely disclosure of information; and

 
 
n)  
fostering a corporate culture that promotes ethical practices and encourages
individual integrity and social responsibility and developing a working
environment in which all operations and activities of the Corporation and its
Related Entities are conducted in accordance with applicable laws and
regulations, the Corporation’s Code of Business Ethics, sound business practice
and in accordance with the policies and practices approved by the Board.

 
 
§  
the Services will include the promotion of the best interests of the Corporation
in the areas of the world in which the Corporation is active from time to time,
including the identification and presentation of business opportunities to the
Board as they arise from time to time.

 

 
 

--------------------------------------------------------------------------------

 

 
2.  
Consulting Fees Payable for the Term of the Agreement

 
 
2.01           $150,000 U.S. per year commencing August 29, 2003 through to
December 31, 2005.
 
 
$185,000 U.S. per year commencing January 1, 2006 to December 31, 2007.
 
 
$212,750 U.S. per year commencing January 1, 2008 to August 17, 2010.
 
 
Overtime shall not be paid for Services provided by the Executive pursuant to
the Agreement.
 
 
2.02           Medical benefits to include BUPA coverage for the Executive and
his family.
 
 
2.03           Other compensation to include a discretionary bonus program as
established or amended from time to time by the Board of Directors of the
Corporation.
 
 
3.
Annual Vacation Entitlement

 
 
four (4) weeks
 
 
4.           Invoicing address of the Corporation
 
GeoGlobal Resources Inc.
Suite 200, 625 – 4th Avenue SW
Calgary, Alberta  T2P 0K2
Attention:  Accounts Payable
 
 
5.
Restricted Area

 
 
The country of India, including, without limitation, all lands thereof, whether
onshore or offshore, controlled by the Government of India under the Directorate
General of Hydrocarbons.
 
 
6.           Addresses for Services
 
 
Corporation:
 
GeoGlobal Resources Inc.
Suite 200, 625 – 4th Avenue SW
Calgary, Alberta  T2P 0K2
Attention:  Corporate Secretary
 
Facsimile Number:   403-777-9199
 
 
Consultant:
 
D.I. Investments Ltd.
c/o Suite 200, 625 – 4th Avenue SW
Calgary, Alberta  T2P 0K2
Attention:  Mr. Allan J. Kent, President
 
Facsimile Number:   403-777-9199
 
 


 
 


 



 
 

--------------------------------------------------------------------------------

 
